Citation Nr: 1409518	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-14 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right wrist disorder, claimed as tendonitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from June 1999 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claim.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in August 2012.  A transcript is of record.  Prior to the hearing, he submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013). 


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that his right wrist disorder, diagnosed as tendonitis, was incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for a right wrist disorder, diagnosed as tendonitis, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a right wrist disorder, diagnosed as tendonitis, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks entitlement to service connection for a right wrist disorder, claimed as tendonitis.  He alleges that the condition was incurred in service as a result of heavy lifting, physical activity and strain, training in hand to hand combat, and the usage of weapons.  The Veteran contends that he sought in-service treatment on a few occasions for tendonitis, but was told there was no cure and to manage it with anti-inflammatory medications and rest, such that he did not pursue further treatment.  He alleges that he has experienced right wrist tendonitis on a consistent basis since service.  The Board finds these assertions to be both competent and credible.  

The service treatment records document treatment for chronic right wrist pain in April 2000, diagnosed as chronic tendonitis, and in September 2002, diagnosed as intermittent wrist tendonitis.  The post-service medical evidence of record also documents treatment for flares of right wrist pain with a diagnosis of tendonitis.  

Given the in-service findings of right wrist tendonitis, the Veteran's competent and credible assertion that he has had right wrist tendonitis since service, and the post-service evidence of record indicating that the Veteran has been diagnosed with right wrist tendonitis, the Board resolves reasonable doubt in the Veteran's favor by finding that right wrist tendonitis was incurred in service.  Service connection is therefore warranted.  



ORDER

Service connection for a right wrist disorder, diagnosed as tendonitis, is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


